Citation Nr: 0916511	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of lung cancer with residual left lower 
lobectomy, currently rated as 0 percent disabling.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as secondary to lung cancer with 
residual left lower lobectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from April 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle 
Washington.

A Video conference hearing in front of the undersigned 
Veterans' Law Judge was held in February 2009.  A transcript 
of the hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Veteran is seeking an increased evaluation for his 
service connected lung cancer with residual left lower 
lobectomy.  He has alleged through statements and at the 
personal hearing that he has experienced increased shortness 
of breath since his lobectomy.

The Board notes that the Veteran is only service connected 
for lung cancer with residual left lower lobectomy.  He is 
not service connected for any other lung disability.  
Moreover, records show that during the appeal period, he has 
been diagnosed with multiple respiratory problems, including 
chronic obstructive pulmonary disease (COPD), emphysema, 
dyspnea, and hypoxia.  

Pulmonary function tests (PFTs) of record, including the 
latest in August 2006, show abnormal findings.  However, none 
of the Veteran's physicians, including VA examiners and 
physicians, and private physicians, have distinguished 
between the possible effects of the Veteran's nonservice-
connected respiratory problems and his service connected left 
lower lobectomy on his abnormal PFTs.  If part of the 
Veteran's purported abnormal PFTs are attributable to his 
lobectomy, the Veteran may be entitled to a compensable 
rating.

Furthermore, the Veteran is claiming service connection for 
COPD on the basis that his service connected lung cancer with 
residual left lower lobectomy aggravated his COPD.  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  This includes any increase in 
disability (aggravation) that is proximately due to or the 
result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The first evidence of a diagnosis of COPD is contained in 
private medical treatment records of October 1991.  VA 
outpatient treatment records of December 2005 state that the 
Veteran was diagnosed with COPD which was due to smoking and 
functional lung changes due to the lobectomy.  In a March 
2009 letter, the Veteran's private physician stated that it 
was likely that the Veteran's lobectomy has significantly 
affected his COPD.  It is not clear form the record whether 
the Veteran's service connected lung disability aggravated 
and, if so, to what extent, his COPD. 

Accordingly, the RO should arrange for the veteran to undergo 
a VA respiratory examination to evaluate the severity of the 
residuals from the Veteran's left lower lobectomy, to include 
an opinion on whether it is possible to separate the symptoms 
associated with any of the nonservice-connected respiratory 
problems from those of the Veteran's service-connected lung 
disability.  The Board emphasizes that where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the veteran's service- connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  If the 
examiner determines that the symptoms/effects of the 
Veteran's non-service connected respiratory problems cannot 
be separated from the service-connected disability, then the 
examiner should render findings responsive to the criteria 
for rating restrictive lung disease.  The examiner must also 
opine as to whether the Veteran's service connected lung 
disability aggravated his COPD, and if so, to what extent was 
his COPD aggravated.  

The Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the Veteran 
by the pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran to undergo VA respiratory 
examinations, by an appropriate 
physician.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  To the extent possible, the 
examiner should identify and 
distinguish the manifestations of the 
left lower lobectomy from all other 
respiratory problems.  The examiner 
should determine whether the COPD was 
caused or aggravated by his service 
connected left lower lobectomy.  If 
there was aggravation, the examiner 
must render an opinion as to the extent 
of the aggravation and provide a 
baseline prior to the aggravation.  If 
it is not possible to separate the 
Veteran's left lower lobectomy symptoms 
from those of the Veteran's non 
service-connected respiratory problems, 
the examiner should so state.  

A complete rationale should be given 
for all opinions and conclusions 
expressed.

2.  If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the veteran by the pertinent VA 
medical facility.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




